IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 RULLEX CO., LLC, INCORRECTLY                  : No. 128 EAL 2019
 DESIGNATED AS RULLEX, INC.,                   :
                                               :
                     Petitioner                : Petition for Allowance of Appeal from
                                               : the Order of the Superior Court
                                               :
              v.                               :
                                               :
                                               :
 TEL-STREAM, INC. AND YURI KARNEI,             :
                                               :
                     Respondents               :


                                         ORDER



PER CURIAM

      AND NOW, this 10th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by petitioner, are:


(1)   Did the Superior Court err as a matter of law when it determined that a
      restrictive covenant is only enforceable if it is physically executed before an
      employee begins his employment, despite the agreement being
      contemplated prior to the commencement of employment?

(2)   Did the Superior Court exceed its scope of review when it based its opinion
      on an argument raised by the Court sua sponte?